COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  RIOCAN AMERICA MANAGEMENT,                                   No. 08-17-00074-CV
  INC., AS MANAGING AGENT FOR                   §
  LAS PALMAS DUNHILL, L.P. AND                                     Appeal from
  LAS PALMAS RIOCAN L.P. F/K/A                  §
  LAS PALMAS DUNHILL, L.P.,                                     384th District Court
                                                §
                        Appellants,                          of El Paso County, Texas
                                                §
  v.                                                           (TC # 2014DCV0623)
                                                §
  MIRKA L. SERRATO D/B/A
  TENAMPA AND SERRMA, LLC,                      §

                        Appellees.              §


                                MEMORANDUM OPINION

       Appellants, Riocan America Management, Inc. as Managing Agent for Las Palmas

Dunhill, L.P. and Las Palmas Riocan L.P. f/k/a Las Palmas Dunhill, L.P., have filed a motion to

dismiss their appeal because they have settled their dispute with Appellees. We grant the motion

and dismiss the appeal. Costs of the appeal are taxed against the party incurring same. See

TEX.R.APP.P. 42.1(d).


October 11, 2017
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.